TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00530-CV


Jesse Reyes, Appellant

v.

Vanessa Reyes, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 08-1111-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed his notice of appeal in the trial court on July 30, 2010.  On October 1,
we were informed by the trial court clerk that appellant had not paid for or made arrangements to pay
for the clerk's record.  On October 7, we sent appellant notice that the clerk's record was overdue
and that he needed to pay or make arrangements to pay for the record.  We informed appellant that
if he did not address the matter before October 18, his appeal would be subject to dismissal.  To date,
appellant has not responded to this Court.  We therefore dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b).

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on for Want of Prosecution
Filed:   December 17, 2010